DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-15, 17-20, 22 and 24 are pending and currently under consideration for patentability.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2021, 07/29/2021, 04/06/2021, 03/17/2021, 12/07/2020, 10/26/2020, 10/02/2020, 11/15/2019, 03/27/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
Amendments to overcome the 112(b) rejections are accepted by the examiner. Accordingly, the previously applied claim objections have been withdrawn.
Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. The applicant argues that Heilman does not teach a guard member at least partially disposed over, and movable relative to, the tissue penetrating members 250/350, wherein the guard member has an open distal end portion configured to allow passage of the tissue penetrating element therethrough, when the delivery catheter is translated distally relative to the guard or when the guard is withdrawn proximally relative to the tissue penetrating element.
However, Heilman does disclose a guard member (inner tubular member, 304) at least partially disposed over, and movable relative to (paragraph 00107), the tissue penetrating element (250) (paragraph 00132)(paragraph 00107)(inner tubular member moves within outer member and tissue penetrating member moves within inner tubular member), the guard member (304) having an open distal end portion (paragraph 00131) configured to allow passage of the tissue penetrating element therethrough (paragraph 00132), the guard member (304). Since the inner tubular member moves independently from the outer tubular member, and the tissue penetrating element moves independently from the inner tubular member it is concluded that the guard member is relative to the tissue penetrating element.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when the delivery catheter is translated distally relative to the guard or when the guard is withdrawn proximally relative to the tissue penetrating element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim(s) 1-4, 6-15, 17-20, 22 and 24 regarding the shunt delivery shuttle have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Heilman remains in the present rejection as it discloses the majority of the claimed invention. Kovalsky (US PGPUB 2021/0220135 A1) is added as a secondary reference for teaching the shuttle limitations, as amended.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-15, 17-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (WO 2016070147 A1) in view of Kovalsky (US PGPUB 20210220135 A1).
Regarding Claim 1,Heilman discloses: 
An endovascular shunt implantation system (abstract) (figures 3A-5G), comprising: 
a guide member ( guidewire, 302) having a distal portion (distal portion, 202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012); 
a delivery catheter (delivery catheter, 304) movably coupled to the guide member (302) (paragraph 00107), such that the delivery catheter is translatable relative to the distal portion (202) of the guide member (302) within the IPS, wherein a distal end of the delivery catheter comprises a tissue penetrating element (tissue penetrating member, 250); 
a guard member (inner tubular member, 304) at least partially disposed over, and movable relative to (paragraph 00107), the tissue penetrating element (250) (paragraph 00132)(paragraph 00107)(inner tubular member moves within outer member and tissue penetrating member moves within inner tubular member), the guard member (304) having an open distal end portion (paragraph 00131) configured to allow passage of the tissue penetrating element therethrough (paragraph 00132), the guard member (304) distal end portion including an inner surface feature (deflecting member, 370) configured to deflect the tissue penetrating element (paragraph 00182) away from the guide member (302) when the  delivery catheter is translated distally relative to the guard or when the guard is withdrawn proximally relative to the tissue penetrating element (250) ; and 
Heilman teaches a shunt delivery shuttle (shuttle element, 570), but fails to teach wherein the shunt is positioned within a lumen, with a proximal pusher, configured to collapse around the elongate body.  Kovalsky teaches an apparatus and methods are described herein for use in the delivery and deployment of a prosthetic mitral valve (abstract) comprising (figure 57-59):  a shuttle (alignment member, 1676) at least partially positioned within a lumen (outer sheath, 1679) of, and movable relative to, the delivery catheter (tether, 1636) (figures 57-59), the shunt delivery shuttle (1676) comprising an elongate proximal pusher (backend of 1679) coupled to a distal shuttle portion configured to collapse around an elongate shunt body to thereby transport the shunt body through the delivery catheter lumen (1679)(paragraph 0157), wherein the distal shuttle portion self-expands to release the shunt body when the distal shuttle portion is advanced out of the delivery catheter lumen (paragraph 0165) (figure 57-59). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shuttle member of Heilman to include a pusher and alter the shuttle so it is in within the lumen and left expands similar to that disclosed by Kovalsky in order to control the deployment of the shunt body (paragraph 0165).
Regarding Claim 2 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1, further comprising an expandable anchor (distal anchor, 208) (figure 22A) configured for being deployed in a dural venous sinus of the patient at a location distal to a target penetration site located on a curved portion of the IPS wall (paragraph 00108), wherein the elongate guide member (203) is coupled to, and extends proximally from, the anchor (208) (Figure 22A). 
Regarding Claim 4 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 2, herein the dural venous sinus comprises the IPS (Paragraph 00273).
Regarding Claim 7 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1, wherein the guard member comprises a tubular guard body (200) having a first guard body lumen (200) or recess configured to receive the penetrating element (306), and a plurality of pull wires (paragraph 00172), each pull wire having a distal portion (282) fixed within or otherwise attached to the guard body (200)(paragraph 00178), wherein the pull wires (pull wires, 288) are configured to translate the guard body 6Attorney Docket No.: CV-006 US1(200) proximally or distally relative to the delivery catheter so as to at least partially expose or cover, respectively, the penetrating element (306) (Figure 19B and 20A). 
Regarding Claim 8 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1, wherein the open distal end portion (377) of the guard member (304) has a beveled or tapered portion (Figure 20B), and wherein the inner surface feature (370) is located on said beveled or tapered portion (paragraph 00128).
Regarding Claim 9 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1, wherein the guard member (304) comprises a lumen configured to accommodate passage therethrough of the guide member (320).
Regarding Claim 10 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1,, further comprising an endovascular shunt device, the shunt device comprising an elongate shunt body (200) held within the collapsed distal shuttle portion of the shunt shuttle (570) within the delivery catheter lumen (figure 62B-62C), and a distal shunt anchor (229) coupled to a distal end of the shunt body (200) and extending distally from the distal shuttle portion of the shunt shuttle(570)(Figure 4D) , wherein the distal shunt anchor (229)  self-expands (paragraph 00154) when advanced out of the delivery catheter lumen through the opening of the tissue penetrating element (250) .
Regarding Claim 11 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 1,The endovascular shunt implantation system of claim 10, wherein the shunt device further comprises one or more cerebrospinal fluid (CSF) intake openings (paragraph 0094) in a distal portion of the shunt that are in fluid communication with a shunt lumen (209) extending through the shunt body, the shunt body (200) comprising one or more longitudinal slits (239) (figure 6P) configured to allow egress therethrough of CSF in the shunt lumen if a fluid pressure within the shunt lumen exceeds a body fluid pressure external of the one or more slits (paragraph 00146) , and wherein a proximal end (249) of the shunt body is fluidly sealed (paragraph 00146) .
Regarding Claim 12 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 11,  wherein the shunt device (200) further comprises a tubular connector (outer sheath, 229g) having a proximal portion secured to a distal end of the shunt body (figure 15B-15C), a distal portion secured to the distal shunt anchor (anchor, 229), and an open distal end (figure 15B-15C) located within the distal shunt anchor (229), the open distal end of the tubular connector (229g)  comprising the one or more CSF intake openings (paragraph 00172).
Regarding Claim 13 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 12, wherein the tubular connector is radiopaque or otherwise has one or more radiopaque elements coupled thereto (Paragraph 00109).
Regarding Claim 14 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 10, wherein the shunt body (200) comprises a flexible unreinforced polyurethane-silicone blend or other polymer (paragraph 00152).
 Regarding Claim 15 Heilman  in view of Kovalsky teaches the endovascular shunt implantation system of claim 1, wherein the inner surface feature of the guard member (200) comprises at least a partial bead of material (anti-thrombotic coating 221) applied to or molded as part of an inner surface of the guard member (200).
Regarding Claim 17 Heilman  teaches an endovascular shunt implantation system (figure 3A) (paragraph 00274), comprising a guide member (guidewire, 302) having a distal portion (distal portion, 202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012);
 a delivery catheter (304) movably coupled to the guide member (302), such that the delivery catheter (304) is translatable relative to the distal portion of the guide member (302) within the IPS, wherein a distal end of the delivery catheter comprises a tissue penetrating element, the delivery catheter (304) comprising a lumen in communication with an opening in the tissue penetrating element(306) (Figure 20D) ;
 and a guard member (304) at least partially disposed over, and movable relative to, the tissue penetrating element (250)(paragraph 00132)(paragraph 00107)(inner tubular member moves within outer member and tissue penetrating member moves within inner tubular member), the guard member (304) having an open distal end portion configured to allow passage of the tissue penetrating element (250) therethrough (paragraph 00132), the guard member (304) distal end portion including an inner surface feature (370) configured to deflect the tissue penetrating element (250) away from the guide member when the delivery catheter is translated distally relative to the guard or when the guard (304) (paragraph 00182)  is withdrawn proximally relative to the tissue penetrating element (250) (figure 20B-D).
 Regarding Claim 18 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 17, wherein the guard member comprises a tubular guard body (200) having a first guard body lumen (200) or recess configured to receive the penetrating element (306) , and one or more of pull wires (pull wires, 288), each having a distal portion (282) fixed within or otherwise attached to the guard body (200)(paragraph 00178), wherein the one or more pull wires (pull wires, 288) are configured to translate the guard body 6Attorney Docket No.: CV-006 US1(200) proximally or distally relative to the delivery catheter so as to at least partially expose or cover, respectively, the tissue penetrating element (306) (Figure 19B and 20A)
Regarding Claim 19 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 17, wherein the open distal end portion of the guard member (304) has a beveled or tapered portion (Figure 20B), and wherein the inner surface feature (370) is located on said beveled or tapered portion (paragraph 00128).
Regarding Claim 20 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 17, wherein the guard member comprises a lumen configured to accommodate passage therethrough of the guide member (302), and wherein the inner surface feature of the guard member comprises at least a partial bead of material  (anti-thrombotic coating ,221) applied to or molded as part of an inner surface of the guard member (200) (Paragraph 00150). 
Regarding Claim 22 Heilman in view of Kovalsky teaches an endovascular shunt implantation system (paragraph 00274), comprising: a guide member (302) having a distal portion (202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012); 
a delivery catheter (304) movably coupled to the guide member (202), such that the delivery catheter is translatable relative to the distal portion of the guide member (202) (Figure 3B) within the IPS, wherein a distal end of the delivery catheter comprises a tissue penetrating element(250)(figure 5g-5i), the delivery catheter (304) comprising a lumen (304) in communication with an opening in the tissue penetrating element (306); and 
Heilman teaches a shunt delivery shuttle (shuttle element, 570), but fails to teach wherein the shunt is positioned within a lumen, with a proximal pusher, configured to collapse around the elongate body.  Kovalsky teaches an apparatus and methods are described herein for use in the delivery and deployment of a prosthetic mitral valve (abstract) comprising (figure 57-59):  a shuttle (alignment member, 1676) at least partially positioned within a lumen (outer sheath, 1679) of, and movable relative to, the delivery catheter (tether, 1636) (figures 57-59), the shunt delivery shuttle (1676) comprising an elongate proximal pusher (backend of 1679) coupled to a distal shuttle portion configured to collapse around an elongate shunt body to thereby transport the shunt body through the delivery catheter lumen (1679)(paragraph 0157), wherein the distal shuttle portion self-expands to release the shunt body when the distal shuttle portion is advanced out of the delivery catheter lumen (paragraph 0165) (figure 57-59). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shuttle member of Heilman to include a pusher and alter the shuttle so it is in within the lumen and left expands similar to that disclosed by Kovalsky in order to control the deployment of the shunt body (paragraph 0165).
Regarding Claim 24 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 22, The endovascular shunt implantation system of claim 22, wherein the elongate proximal pusher (penetrating member, 350) of the shunt delivery shuttle comprises a lumen (lumen, 355) (paragraph 00215).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (WO 2016070147 A1) in view of Kovalsky (US PGPUB 2021/0220135 A1) as applied to claim 2 above, and further view of Westerfeld (US PGPUB 2015/0223908 A1).
Regarding Claim 3 Heilman in view of Kovalsky teaches the endovascular shunt implantation system of claim 2, further comprising a guide member pusher tool (302) configured for translating the respective guide member (302) and 3Attorney Docket No.: CV-006 US1 anchor relative to the IPS, and a pusher tool. However Heilman fails to disclose a handle. Westerfeld teaches a cannula for fluid delivery comprising (paragraph 009): a handle (handle 101) having a lumen extending therethrough (figure 2); and a tubular body (108) portion coupled to the handle (figure 1A and 1B), the tubular body portion comprising a lumen that is contiguous with or otherwise extends through the handle lumen (figure 2), the respective handle (101) and tubular body lumens being configured to receive the guide member (cannula, 108) , wherein the handle (101) is configured to allow selective engagement and release of a portion of the guide member extending proximally through the handle lumen for thereby pushing the guide member, and thus the tip (tip, 105), distally (paragraph 0011).Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pusher tool of Heilman to include a handle similar to that disclosed by Westerfeld in order to allow for the operator to push the pusher tool manually (paragraph 0011).
 Regarding Claim 6 Heilman in view Kovalsky and Westerfeld teaches the endovascular shunt implantation system of claim 3. However Heilman fails to disclose a handle. Westerfeld teaches a shunt wherein the handle (101) comprises a proximal facing surface (figure 1A and 1B) configured to mate with a human thumb or finger in order to selectively engage or release the guide member (108) using said thumb of finger (paragraph 0011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pusher tool of Heilman in view of Westerfeld to include a handle similar to that disclosed by Westerfeld in order to allow for the operator to push the pusher tool manually (paragraph 0011)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR 1.136(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781            

/ANDREW J MENSH/Primary Examiner, Art Unit 3781